BLAND, P. J.
(after stating the facts).—Appellant’s cablegram of November twenty-seventh was not a notice to Wainwright, that the property had been sold on the terms authorized by him; on the. contrary, it was notice that, a proposition had been made to purchase the property at the price authorized, but on terms materially different from those Wainwright had authorized appellant to sell for, and a request to him to accept the proposition as wired. The terms for which appellant was authorized to sell the property were, $35,000 cash, balance in five years at 4 1-2 per cent interest per annum, purchaser to pay taxes for 1906. The terms of the cablegram were $20,000 cash, $10,000 in two years, $10,000 in three years, $10,000 in four years, and $30,000 in five years; and the fact that on the following Monday a written contract was entered into, on the terms authorized, of which Wainwright had no notice, did not affect his right to revoke appellant’s *519agency, which right he had for the reason appellant did not have, or claim to have, the exclusive agency for the sale of the property (Geo. B. Loving Co. v. Hesperian Cattle Co., 176 Mo. 330, 75 S. W. 1095; Wallace & Eves v. Figone, 107 Mo. App. 366-7, 81 S. W. 492), and there is no evidence that Wainwright had any intimation that the contract had been entered into on November twenty-seventh, between appellant, as his agent, and Pfeiífér, until after he had accepted the proposition wired him by F. H. Gerhart, and is therefore not liable to appellant for a commission for effecting the contract of sale to Pfeiffer. [Johnson Bros. v. Wright, 121 Iowa 61.]
The judgment is affirmed.
All concur.